DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s response filed on 03/31/2021 in which claims 1, 3, 5, 9, 12, 14, 15, 24 were amended, claims 2, 4, 6-8, 10-11, and 13 were canceled has been entered of record. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Viet Tong on 06/11/2021.
The application has been amended as follows: 
Claims 15 to 24 are canceled.
Claim 24 is amended as follow:
	On line 15, remove “including input nodes and output nodes, the input nodes to receive input information from the data lines through the transistors, and the insert --including: 
a first logic gate including a first input node to receive a first input bit on a first data line of the first data line, a second input node to receive a second input bit on a second data line of the data lines, and an output node to provide a first output bit; and 
a second logic gate including a first input node to receive the second input bit, a second input node to receive a third input bit on a third data line of the data lines, and an output node to provide a second output bit--. Similar to claim 1. 

Allowable Subject Matter
Claims 1, 3, 5, 9, 12, 14, and 24-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, 9, 14, and 24-25 the prior art does not teach or suggest either alone or in combination an apparatus comprising: an encoder including a first logic gate including a first input node to receive a first input bit on a first data line of the first data line, a second input node to receive a second input bit on a second data line of the data lines, and an output node to provide a first output bit, and a second logic gate including a first input node to receive the second input bit, a second input node to receive a third input bit on a third data line of the data lines, and an output node to provide a second output bit and in combination with other limitations.
Regarding claim 3, the prior art does not teach or suggest either alone or in combination an apparatus comprising: wherein the encoder is to perform a first logic operation on a first input bit on the first data line and a second input bit the second data 
Regarding claim 5, the prior art does not teach or suggest either alone or in combination an apparatus comprising: wherein the encoder is to: perform a first logic operation on a first input bit on the first date line and a second input bit on the second data line to provide a first bit of the output information; perform a second logic operation on a third input bit on the third data line and a fourth input bit on the fourth data line to provide a second bit of the output information; and perform a third logic operation on the first and fourth input bits to provide a third bit of the output information, and in combination with other limitations.
Regarding claim 12, the prior art does not teach or suggest either alone or in combination an apparatus comprising: wherein the encoder includes: a first logic gate including a first input node to receive the first input bit, a second input node to receive the second input bit, and an output node to provide the first output bit; a second logic gate including a first input node to receive the third input bit, a second input node to receive the fourth input bit, and an output node to provide the second output bit; and a third second logic gate including a first input node to receive the first input bit, a second input node to receive the fourth input bit, and an output node to provide the third output bit and in combination with other limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHAN T TRAN whose telephone number is (571)272-8709.  The examiner can normally be reached on MON-FRI, 9AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ANTHAN TRAN/Primary Examiner, Art Unit 2825